Citation Nr: 1710120	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) prior to June 13, 2007.

2.  Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling prior to August 5, 2005 and 40 percent disabling thereafter. 

3.  Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling prior to August 5, 2005 and 40 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The case was previously before the Board in March 2009 and September 2014 when it was remanded for additional development.  In December 2015, the Board denied the claim for a rating in excess of 30 percent for CAD prior to June 13, 2007 and denied increased initial ratings for peripheral neuropathy of the left and right lower extremities in excess of 20 percent prior to August 5, 2005 and in excess of 40 percent thereafter.  The Veteran appealed the denial of these claims to the Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a December 2016 Joint Motion for Remand (JMR) vacating and remanding the December 2015 Board decision to the extent it denied the increased ratings detailed above.  The appeal has now returned to the Board for further action. 


FINDINGS OF FACT

1.  Prior to June 13, 2007, the Veteran's CAD did not result in any episodes of acute congestive heart failure; workload of greater than three metabolic equivalents (METs) but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  Prior to August 5, 2005, the peripheral neuropathy of the left lower extremity most nearly approximates moderate incomplete paralysis of the sciatic nerve. 

3.  From August 5, 2005, the peripheral neuropathy of the left lower extremity most nearly approximates moderately severe incomplete paralysis of the sciatic nerve.

4.  Prior to August 5, 2005, the peripheral neuropathy of the right lower extremity most nearly approximates moderate incomplete paralysis of the sciatic nerve.

5.  From August 5, 2005, the peripheral neuropathy of the right lower extremity most nearly approximates moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2007, the criteria for a rating in excess of 30 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code 7005 (2016).

2.  Prior to August 5, 2005, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

3.  From August 5, 2005, the criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

4.  Prior to August 5, 2005, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

5.  From August 5, 2005, the criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code 8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, VA obtained the Veteran's post-service medical records, Social Security Administration records, and also secured examinations in furtherance of his claims. Pertinent VA examinations were obtained in September 2003, January 2005, August 2005, January 2007, June 2007, and November 2014; a medical opinion was also obtained in December 2007.  38 C.F.R. § 3.159 (c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete physical examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The December 2007 medical opinion is also sufficient as it was formed after reviewing the evidence and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein is met.  38 C.F.R. § 3.159 (c)(4).  The Board also observes that the above evidentiary development was performed in full compliance with the Board's March 2009 and September 2014 remands.


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


CAD

Service connection for CAD was granted in an October 2003 rating decision with an initial 10 percent evaluation assigned effective July 31, 2003.  In the March 2005 rating decision on appeal, an increased 30 percent evaluation was granted for the service-connected CAD effective February 17, 2004.  Another increased rating of 60 percent was assigned in a September 2007 rating decision effective June 13, 2007.  Thus, the Veteran's CAD is rated as 30 percent disabling prior to June 13, 2007 and this time period is the focus of the current appeal before the Board. 

The Veteran's CAD is rated as 30 percent disabling under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease.  Under this diagnostic code, CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

After review of the evidence, the Board finds that the Veteran's CAD most nearly approximates the current 30 percent rating prior to June 13, 2007.  There is no evidence of congestive heart failure during this period and treatment records do not document any instances of a workload between three to five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The Veteran has occasionally complained of shortness of breath, fatigue, and chest pain, but these complaints are contemplated by the currently assigned 30 percent evaluation.  Upon VA examination in September 2003, the Veteran's METs capacity was reported as eight to ten and examination of the heart was normal.  A VA cardiologist also characterized the Veteran's CAD as mild in severity during an August 2006 examination.  These findings and complaints are consistent with the current 30 percent disability rating. 

Private and VA medical testing performed throughout the claims period also establishes that a 30 percent rating is appropriate.  Echocardiograms and stress tests performed in March 2003, January 2004, August 2005, November 2005, and August 2006 all demonstrate normal left ventricular function and normal ejection fractions.  A private cardiac catheterization performed in May 2003 showed a normal ejection fraction and the same procedure in January 2006 showed an ejection fraction of 62 percent, well above the 30 to 50 percent range associated with increased rating.  During a January 2007 examination at the Philadelphia VA Medical Center, the Veteran's cardiologist noted that the Veteran "has got CAD, but in that setting his LV [left ventricular] function is preserved."  None of this medical evidence supports the assignment of a rating in excess of 30 percent for the Veteran's CAD.

The Board observes that there is some evidence indicating a higher rating may be appropriate.  A March 24, 2003 private stress test report shows an ejection fraction of 37 percent, consistent with a 60 percent evaluation under Diagnostic Code 7005.  However, the Board finds that this isolated finding is not truly indicative of the Veteran's impairment due to service-connected CAD.  The March 24, 2003 stress test is the only time during the entire claims period that objective medical testing demonstrated a result compatible with an increased rating.  In fact, the Board observes that an echocardiogram performed the next day, March 25, 2003, at the same private hospital shows the Veteran's left ventricle manifested a normal ejection fraction.  A cardiac catheterization conducuted only two months later in May 2006 also showed a normal ejection fraction.  All other testing performed during the claims period is consistent with the currently assigned 30 percent rating and establishes the Veteran's CAD is mild in severity with well-persevered left ventricular function.  Therefore, the Board finds that the weight of the competent medical evidence overwhelmingly establishes that the Veteran's CAD most nearly approximates the currently assigned 30 percent evaluation.

The Board has also considered the Veteran's lay statements that his symptoms and manifestations of CAD warrant an increased rating.  The Veteran is competent to report the symptoms he experiences, such as chest pain and shortness of breath, but the Board finds that he is not competent to state these symptoms are consistent with worsening left ventricular functioning or lower METs workloads, especially in light of his other diagnosed disabilities including atrial fibrillation, diabetes mellitus, and obesity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  The record does not contain any medical or lay evidence indicating that the Veteran's CAD by itself specifically limited his activities of daily living or employment during the period prior to June 13, 2007.  The Board has considered the Veteran's complaints, but finds that the medical evidence, including objective testing showing normal left ventricular function and ejection fractions throughout the claims period, is more probative regarding the severity of the service-connected CAD.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Peripheral Neuropathy of the Bilateral Lower Extremities

Service connection for peripheral neuropathy of the bilateral lower extremities was awarded in the December 2005 rating decision on appeal secondary to diabetes mellitus.  Initial 10 percent ratings were assigned to each lower extremity effective April 19, 2005.  Increased 20 percent evaluations were granted for the lower extremities in a February 2006 rating decision effective July 31, 2003, and 40 percent ratings were assigned effective June 13, 2007 in a September 2007 rating decision.  The Board also awarded 40 percent ratings for peripheral neuropathy of each lower extremity from August 5, 2005 in a December 2015 rating decision.  Thus, the Veteran's peripheral neuropathy of each lower extremity is currently rated as 20 percent disabling prior to August 5, 2005 and 40 percent disabling thereafter.

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 pertaining to impairment from paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, and a 10 percent evaluation it if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Prior to August 5, 2005, the evidence establishes that the Veteran's bilateral lower extremity peripheral neuropathy resulted in, at most, moderate incomplete paralysis of the sciatic nerves.  VA examiners in September 2003 and January 2005 both characterized the service-connected neurological impairment of the lower extremities as mild in severity and the September 2003 examiner further described it as "non-limiting."  The Veteran complained of some paresthesia of his toes and left leg radiating pain during the examinations, but sensation was intact at the January 2005 VA examination with only patchy leg hypoesthesia down the outer margin of the left thigh and left ankle observed by the examiner.  Motor strength was also normal, ankle reflexes were preserved, and temperature and vibration were intact.  The Veteran reported to the January 2005 VA examiner that his disability did not impair his ability to walk, but only cramped his foot.  The Veteran also manifested full protective sensation of the feet during a July 2005 diabetic foot examination at the VAMC.  Consequently, considering that prior to August 5, 2005, the medical and lay evidence shows that the Veteran's peripheral nerve impairment was wholly sensory in nature with subjective complaints of intermittent pain in January 2005, the Board is unable to conclude that the Veteran's bilateral lower extremity disabilities most nearly approximate moderately severe or severe incomplete paralysis or complete paralysis.  Therefore, the Board finds that an initial rating in excess of 20 percent prior to August 5, 2005, is not warranted.

Turning to the period beginning August 5, 2005, the Board finds that ratings in excess of 40 percent for peripheral neuropathy of the lower extremities are not warranted.  VA examinations and treatment records document a worsening of the symptoms associated with the service-connected neurological impairment, but do not establish that the disabilities most nearly approximate severe or complete paralysis.  In fact, there is some disagreement among the medical evidence regarding the severity of the Veteran's leg neuropathy.  It is clear to the Board, however, that the Veteran's peripheral neuropathy of the lower extremities worsened during the period beginning August 5, 2005, but does not most nearly approximate severe or complete paralysis of the sciatic nerves.  

The medical and lay evidence shows a progression of the Veteran's sensory loss during this period, as well as loss of strength and function.  Upon VA examination in August 2005, the Veteran complained of lower extremity weakness and examination showed decreased sensation and motor function to 3/5 bilaterally.  Peripheral sensation was "greatly diminished" at the next VA examination in January 2007 and the Veteran manifested some loss of strength.  The Veteran's peripheral neuropathy was characterized by the January 2007 VA examiner as severely disabling.  Similar findings were noted at the June 2007 VA examination with moderate to severe sensory loss from the feet and toes to just above the knees bilaterally.  Motor function was 3/5 bilaterally.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was moderately to severely disabling.  In regard to his activities of daily living, the Veteran reported in June 2007 that his lower extremities became fatigued and weak with walking more than a block and more than a flight of steps.  He also stated in the January 2006 notice of disagreement (NOD) that his leg pain was worse and affected his ability to work. The Board observes that the Veteran began to experience problems with balance and experienced a fall in September 2015.  An October 2014 VAMC endocrinology note also states that the Veteran's problems are likely due to neuropathy.  

There is also some medical evidence indicating that the Veteran's neurological impairment did not increase to the degree identified by the January and June 2007 examiners.  Treatment records dated from the VAMC and private facilities during this period routinely show normal or only slightly decreased muscle strength, sensation, and reflexes in the lower extremities.  For example, in August and September 2008 the Veteran manifested full motor strength of the legs and normal sensation during an endocrinology consultation at the VAMC and private hospital admission.  A VA examiner also noted in December 2007 there was a discrepancy between the Veteran's lay reports and the medical findings.  The December 2007 examiner also observed that the Veteran had not received any specific treatment for peripheral neuropathy of the lower extremities despite his complaints of severe symptoms and a severe impact on employment.  Additionally, the most recent VA examination dated in November 2014 showed full muscle strength, full deep tendon reflexes, and a loss of sensation only in the bilateral feet and toes.  The examiner characterized the peripheral neuropathy as mild incomplete paralysis of the bilateral sciatic nerves and found it had no impact on the Veteran's ability to work.  

With consideration of the above, the Board finds that there was some worsening of the Veteran's peripheral neuropathy during the period dating from August 5, 2005, but the disability did not most nearly approximate severe.  The Veteran clearly experienced some loss of sensation, strength, and on occasion, reduction in deep tendon reflexes, but there is no indication of marked muscular atrophy as specified in the rating criteria for severe incomplete paralysis.  On many occasions, the Veteran was also found to experience little or no loss of function associated with the disability, such as in September 2015 when he was treated at a private facility following a fall reported as due to neuropathy.  At that time, the Veteran denied experiencing numbness or weakness of his legs and had a steady gait with no problems walking.  The VA examiners during this period also characterized the severity of the disability as mild (November 2014), moderate to severe (June 2007), and severe (January 2007).  In light of the medical evidence showing some progression of the disability, the range of severity specified by the VA examiners, the functional loss reported by the Veteran, and the lack of any objective evidence of marked muscular atrophy associated with the neuropathy, the Board finds that the current 40 percent evaluation for moderately severe incomplete paralysis are appropriate.  These ratings contemplate the medical and lay findings of record, to include the reports of increased loss of sensation, strength, balance, and reflexes, and compensate the Veteran for his reported loss of function and balance.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's CAD and peripheral neuropathy of the lower extremities.  The Veteran's CAD manifests symptoms including reduced exercise tolerance and associated angina and dyspnea.  His peripheral neuropathy causes pain and loss of function of the lower extremities due to numbness and weakness.  These manifestations are all contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  

The Board must also consider whether the Veteran's service-connected disabilities together render the schedular criteria inadequate given their "collective impact."  In a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The Federal Circuit's holding is meant to account for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

In this case, there is no competent and credible lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected CAD and peripheral neuropathy.  The Veteran's CAD and neurological impairment both result in some loss of function within his everyday life, but they do not manifest any impairment that indicate the disabilities are not adequately evaluated by the schedular criteria.  As noted above, the schedular criteria contemplate all the Veteran's manifestations of the service-connected CAD and peripheral neuropathy, to include the reduced exercise tolerance and lower extremity weakness and pain reported by the Veteran.  As such, there is no basis for referring this case for extra-schedular consideration. 

In accordance with the December 2016 JMR, the Board must also address the Veteran's entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) and the status of this award.  TDIU was granted in a November 2006 rating decision effective May 6, 2006 based on multiple service-connected disabilities.  An award of TDIU is assigned when the schedular rating is less than total, but the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  38 CFR 4.16(a).  Less than one year after the award of TDIU, the Veteran's service-connected disabilities were assigned higher ratings in a September 2007 rating decision resulting in a combined schedular rating of 100 percent from April 19, 2005.  From that point forward, the Veteran has been in receipt of an actual 100 percent schedular rating rather than the TDIU rating.  The Veteran's entitlement to TDIU is not strictly moot, as he is still unemployable due to multiple service-connected disabilities, but he is receiving compensation at a 100 percent schedular rate rather than at the TDIU rate which provides for compensation as if a 100 percent evaluation was in effect.  Therefore, the Veteran is in receipt of the monetary equivalent of TDIU, only now based on a combined 100 percent schedular rating.  

The December 2016 JMR also ordered the Board to address the case law surrounding the Veteran's current entitlement to TDIU, the "mootness doctrine," and whether the doctrine applies to a TDIU rating for any single disability.  In essence, the JMR ordered the Board to discuss whether the Veteran was entitled to special monthly compensation based on his entitlement to TDIU.  SMC under 38 U.S.C. § 1114(s) for housebound status is warranted if a veteran has a single service-connected disability rated as total and additional service-connected disabilities that are independently rated at more than 60 percent combined.  A TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating. Bradley, 22 Vet. App. at 293.  

In this case, the Veteran does not have a single service-connected disability rated as total.  He is in receipt of a combined 100 percent schedular rating, but none of his individual disabilities are rated as 100 percent.  Furthermore, as noted above, the award of TDIU in the November 2006 rating decision was predicated on multiple service-connected disabilities.  The analysis portion of the November 2006 rating decision references the Veteran's CAD, peripheral neuropathy of all the extremities, and diabetes, and observes that the Veteran reported in August 2006 that he could no longer work due to severe neuropathy affecting both the upper and lower extremities.  The evidence does not establish that any single service-connected disability is of sufficient severity to render the Veteran unemployable by itself; in fact, even the Veteran's own statements contend that he is unemployable due to multiple service-connected conditions, i.e. diabetic peripheral neuropathy affecting the upper and lower extremities.  

Furthermore, while 38 C.F.R. § 4.16(a) provides for the treatment of multiple disabilities as "one disability" in certain circumstances (such as disabilities resulting from a common etiology or injury), the decision to treat multiple disabilities as one is specifically limited to TDIU ratings and 38 C.F.R. § 4.16(a).  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 290-91.  A "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability." Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  Thus, the Veteran's TDIU based on multiple disabilities cannot serve as the basis for an award of SMC.

VA has a duty to maximize benefits and assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s). Buie, 24 Vet. App. at 249-250.  Review of the Veteran's service-connected conditions, including those addressed earlier in this decision, clearly shows that he is not in receipt of a single service-connected disability rated as total.  He is also not unemployable (i.e. entitled to TDIU) based on a single disability.  Although the Veteran may argue that his neuropathy of the upper and lower extremities are one disability for the purposes of SMC, the fact remains that each extremity is separately service-connected, separately rated, and considered a single disability.  The record contains no medical or lay evidence establishing any one disability renders the Veteran unemployable, and as noted above, the award of TDIU was premised on multiple conditions.  The Board cannot treat multiple disabilities as one for the purposes of determining entitlement to SMC.  The Board therefore finds that the Veteran is not entitled to SMC benefits under 38 U.S.C. § 1114(s).

The Board has also considered whether TDIU is warranted during the period prior to April 19, 2005, i.e., the date the Veteran was assigned a total schedular rating.  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  The Veteran met the schedular criteria for an award of TDIU prior to April 19, 2005, but he was employed full time until May 2006.  The Veteran certainly experienced some occupational impairment due to service-connected disabilities prior to April 19, 2005, but the Board cannot find that the Veteran was unemployable when he continued to work full time during the period in question.  Thus, TDIU is not warranted prior to April 19, 2005.  


ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) prior to June 13, 2007 is denied.

Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity rated as 20 percent disabling prior to August 5, 2005 is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity rated as 40 percent disabling from August 5, 2005 is denied.

Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity rated as 20 percent disabling prior to August 5, 2005 is denied.

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity rated as 40 percent disabling from August 5, 2005 is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


